         Case 1:16-cv-12653-ADB Document 396 Filed 12/23/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 IN RE: INTUNIV ANTITRUST
 LITIGATION                                         No. 1:16-cv-12653-ADB

 THIS DOCUMENT RELATES TO:
 Direct Purchaser Actions


 DECLARATION OF LAUREN G. BARNES IN SUPPORT OF DIRECT PURCHASER
    CLASS PLAINTIFFS’ MOTION FOR ENTRY OF AN ORDER APPROVING
        THE FORM AND MANNER OF NOTICE AND APPOINTING A
                       NOTICE ADMINISTRATOR

       I, Lauren G. Barnes, hereby declare as follows:

       I am a member of the bar of the Supreme Judicial Court of the Commonwealth of

Massachusetts, the United States District Court for the District of Massachusetts, and the

United States Supreme Court. I am a partner at Hagens Berman Sobol Shapiro LLP and lead

counsel for the direct purchaser class in this matter.

       1.      Attached as Exhibit 1 is a true and accurate copy of a list of all class members.

       2.      Attached as Exhibit 2 is a true and accurate copy of the proposed direct

purchaser class notice.

       3.      Attached as Exhibit 3 is a true and accurate copy of the court-approved direct

purchaser class notice in In re Loestrin 24 Fe Antitrust Litigation, No. 1:13-md-2472 (D.R.I.).

       4.      Attached as Exhibit 4 is a true and accurate copy of the court-approved direct

purchaser class notice in In re Solodyn (Minocycline Hydrochloride) Antitrust Litigation, No. 14-

md-2503 (D. Mass.).

       5.      Attached as Exhibit 5 is a true and accurate copy of the court-approved direct

purchaser class notice in In re Celebrex (Celecoxib) Antitrust Litigation, No. 14-cv-361 (E.D. Va.).
           Case 1:16-cv-12653-ADB Document 396 Filed 12/23/19 Page 2 of 3



          6.      Attached as Exhibit 6 is a true and accurate copy of the court-approved direct

purchaser class notice in In re K-Dur Antitrust Litigation, No. 01-cv-1653 (D.N.J.).

          7.      Attached as Exhibit 7 is a true and accurate copy of the court-approved direct

purchaser class notice in King Drug Co. of Florence, Inc. v. Cephalon, Inc., No. 06-cv-1797 (E.D.

Pa.).

          8.      Attached as Exhibit 8 is a true and accurate copy of the court-approved direct

purchaser class notice in In re Nexium (Esomeprazole) Antitrust Litigation, No. 12-md-2409 (D.

Mass.).

          9.      Attached as Exhibit 9 is a true and accurate copy of the court-approved direct

purchaser class notice in In re Prograf Antitrust Litigation, No. 11-md-2242 (D. Mass.).

          10.     Attached as Exhibit 10 is a true and accurate copy of the court-approved direct

purchaser class notice in In re Wellbutrin XL Antitrust Litigation, No. 08-cv-2431 (E.D. Pa.).


          Executed this 23rd day of December, 2019, under the pains and penalties of perjury.

                                                      /s/ Lauren G. Barnes
                                                      Lauren G. Barnes
                                                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                                      55 Cambridge Parkway, Suite 301
                                                      Cambridge, MA 02142
                                                      Telephone: (617) 482-3700
                                                      Facsimile: (617) 482-3003
                                                      lauren@hbsslaw.com




                                                  2
010673-11/1218822 V1
           Case 1:16-cv-12653-ADB Document 396 Filed 12/23/19 Page 3 of 3



                                  CERTIFICATE OF SERVICE

         I, Kristen A. Johnson, hereby certify that I caused a copy of the foregoing to be filed

electronically via the Court’s CM/ECF system. Those attorneys who are registered CM/ECF

users may access these filings, and notice of these filings will be sent to those parties by

operation of the CM/ECF system.


Dated: December 23, 2019                                      /s/ Lauren G. Barnes
                                                              Lauren G. Barnes




010673-11/1218822 V1
